Judge Robinson

delivered the following opinion of the Court:
“This cause came before the Court by an appeal from the decree of the Chancellor, made on the 24th of February, 1832, in the Court of Chancery, held at Newcastle, by which the Bill filed in that Court was dismissed and the Injunction, which had been issued to restrain Paine & Burgess from the infringement of a patent right, was dissolved. The Bill states that Vannini is the original inventor of a plan for constructing and drawing lotteries, and that he had *68obtained a patent therefor. That a contract was made between the plffs., by which Yates & M‘Intyre acquired the exclusive right of constructing and drawing lotteries within the State of Delaware, according to said invention, in which Vannini has an interest. That Yates & M‘Intyre in 1825, entered into contracts with the managers of the Newark College lottery, and with the Wardens and Vestry of Immanuel Church lottery, and with the trustees of the Academy of Middletown, by which they agreed to pay to each of those institutions the sums they were respectively authorized by the Legislature of this State to raise by way of Lottery. That they gave bonds with sufficient and approved security for the due performance of their afsd. contracts, and had in progress lotteries founded on said patent and in part on the afsd. acts of assembly. Paine & Burgess are charged with having issued notices and schemes for drawing lotteries in this State, and with having adopted and designing to use the plan invented by Vannini in violation of his patent, and pretending to derive the power under an act of the General Assembly of this State to enable the trustees of the Trappe School to raise a' sum of money by a lottery. But it is ailed ged that this act of assembly had not been complied with by the Trustees, by giving the bond to the treasurer of the State of Delaware, which the act required to be given, previous to their entering upon their duties; wherefore the said Paine & Burgess did not obtain any authority to draw said lottery. And it is charged that if Paine & Burgess are permitted to draw said lottery, they, Yates & M‘Intyre, will sustain loss and injury irreparable. Paine & Burgess admit the most important facts set forth in the bill but deny that Vannini is the original inventor of the plan for which he obtained his patent; and that his description of the invention is such as the act of Congress required; and they insist that the patent is null and void: and that the matters and things set forth in the bill exclusively belong to the Courts of the United States.
The case was ably debated on both sides at the last term as to the jurisdiction of the State Courts, in causes arising under the patent laws of the United States; and as to the validity of the patent right to Vinnini; but the court deem it unnecessary to express any opinion on these questions. At the time Yates & M‘Intyre made contracts for the lottery privileges set forth in their bill we had in force an act of assembly prohibiting lotteries, the preamble of which declares that they are pernicious and destructive to frugality and industry and introductive of idleness and immorality, and against the common good and general welfare. It therefore cannot be admitted that the plffs. have a right to use an invention for drawing lotteries in this State, merely because they have a patent for it under the United States. A person might with as much propriety claim a right to commit murder with an instrument because he held a patent for it as a new and useful invention. But the plffs. say they have in progress lotteries founded on their patent, and in part on three acts of the General Assembly. One of these declares that the managers or a majority of them before entering upon the duties required shall give bonds for the faithful discharge of the trust reposed in them; and further, that those only shall be managers who shall give bonds. One of said acts required that thq managers before they proceeded *69to draw the lottery should certify to the Governor the time and place of drawing, and that previously to selling any tickets they should give bond for the due and faithful performance of their duty in the sales of the tickets, drawing the lottery, paying the prizes, and managing all the business of said lottery; and of this lottery Yates & M‘Intyre state that they were appointed the managers. And the other act required that the managers, before entering upon the duties required, should give bond for the faithful discharge of the trust reposed in them. The plffs. in their bill state that they, Yates & M‘Intire, entered into certain contracts with the Managers, Vestry and Wardens and Trustees before mentioned, by which they engaged to pay certain sums of money authorized by the legislature of the State, to be raised for them by way of lottery, and that they gave bonds for the due performance of their said contracts; but not one word is said in the bill of any bonds having been given to secure the payment of prizes, or refunding sums paid for tickets in case the lotteries should not be drawn, and which bonds by the said acts of assembly were required to be given before the said lotteries could be drawn or tickets could be sold under them. The plffs. therefore having failed to shew any interest or right in them to draw these lotteries they were not entitled to relief, and the decree of the Chancellor must be affirmed with costs. Taking all the facts stated in the bill to be true, the plffs. by not shewing a compliance with the conditions imposed by the acts of assembly granting these lottery privileges, on which the power to draw the lotteries was to be exercised, appear more justly deserving punishment by way of a criminal prosecution, than protection from the extraordinary powers of a Court of Equity.
Decree of Chancery affirmed with costs.